               UNITED STATES DISTRICT COURT

              SOUTHERN DISTRICT OF GEORGIA

                         SAVANNAH DIVISION

UNITED STATES OF AMERICA, )
                          )
v.                        )                CR418-260
                          )
ANDREW CAMPOS,            )
                          )
    Defendant.            )

                               ORDER

     Defendant’s assigned counsel, William M. Malone Hart, filed a

motion to disqualify himself from continuing to represent Campos in

this case.   Doc. 931.    The Government opposed the motion and

requested a hearing. Doc. 932. Before that hearing occurred, Campos

sent a letter to the Court complaining about the representation he

received, although the vast majority of the issues pertained to his

previously assigned counsel, W. Thomas Hudson, who has since retired

from the practice of law. Doc. 945. Also before the hearing occurred,

Mr. Hart moved to withdraw his disqualification motion. Doc. 954. On

August 1, 2019, the Court held a hearing to determine the propriety of

Mr. Hart’s continued representation.

     On that date, the Court conducted an ex parte inquiry into the
bases for Mr. Hart’s original disqualification motion and subsequent

motion to withdraw that motion. Mr. Hart explained, to the Court’s

satisfaction and without disclosing any privileged information, that he

had reviewed the governing provisions of the applicable rules of

professional conduct (i.e., Rules 1.7 and 1.9 of the Georgia Rules of

Professional Conduct and the ABA Model Rules of Professional

Conduct, see S.D. Ga. L. Civ. R. 83.5(b)) and concluded that he was not

disqualified from representing Campos. His motion to withdraw his

earlier motion is, therefore, GRANTED. Doc. 954. His original motion

is, therefore, DISMISSED as moot. Doc. 931.

     At the hearing, the Court also heard from Campos about his

concerns with the representation he has received. That explanation

clarified that Campos’ principal concern was with prior counsel, not Mr.

Hart. He expressed that he was satisfied with Mr. Hart’s performance,

although concerns about his plea and sentencing remained. Given that

explanation—to the extent that Campos’ concerns even implicate Mr.

Hart’s representation at all—the concerns do not rise to the level of

“good cause” which would justify substitution of appointed counsel. See,

e.g., United States v. Melillo, 631 F. App’x 761, 770-71 (11th Cir. 2015)



                                    2
(“Good cause for substitution of counsel exists where there is a

fundamental problem, such as a conflict of interest, a complete

breakdown in communication or an irreconcilable conflict. . . .” (quotes

and cite omitted)). To the extent that Campos letter seeks any relief,

therefore, it is DENIED. Doc. 945.

     SO ORDERED, this 2nd day
                           ay of August, 2019.

                                 ___________
                                 ______________________________
                                          _ __________
                                                    _ ____
                                                       ________
                                                           _
                                 CHR       E L. RAY
                                   HRISTOPHER
                                    RISTOPH
                                          HER
                                 UNITED STATES MAGISTRATE JUDUDGE
                                 SOUTHERN DISTRICT OF GEORGIA




                                     3
